DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 30-49 are allowed. Applicant filed a Terminal disclaimer with regard to U.S. Patent No. US 10080898 on 7/8/2022 which overcame the Double Patenting rejection set forth in the previous action.
The Following is an examiner’s statement of reasons for allowance:
The closest prior art, Boyle WO 2015/069632, teaches the use of a stimulation and test electrode for the purpose of brain stimulation. Further, Boyle teaches the use of an amplifier on the test signal combined with thresholding. 
The closest prior art does not teach or suggest detecting a magnitude of the third component of the amplified sense signal at the test tone frequency; and in response to the magnitude dropping below a predetermined threshold, reducing, the gain of the at least one amplifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REILLY A CARLTON/               Examiner, Art Unit 3791                                                                                                                                                                                         
/David J. McCrosky/              Primary Examiner, Art Unit 3791